Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-29 are pending in the instant application.
Claims 16-26, 28, 29 are withdrawn, as being drawn to a non-elected invention.
Claims 1-15 and 27 are examined herein.
Priority
The instant application claims priority from U.S. Provisional Patent Application No. 62/867,838, filed on 27 June 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 June 2022 and 12 October 2020 (three documents total) are acknowledged and considered. 
Election/Restrictions
 Applicant’s election without traverse of Group I, claims 1-15 and 27, drawn to a liquid, propellant-free pharmaceutical preparation comprising: (a) an active substance selected from the group consisting of aclidinium, formoterol, pharmaceutically acceptable salts of aclidinium, pharmaceutically acceptable salts of formoterol, and combinations thereof; (b) a solvent; (c) a pharmacologically acceptable solubilizing agent; and (d) a pharmacologically acceptable preservative, in the Response of 7 July 2022, is acknowledged. Claims 16-26, 28, 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of (a) aclidinium bromide and formoterol fumarate as the specific active substance selected from the group consisting of aclidinium, formoterol, and combinations thereof; (b) the election of water as solvent; (c) the election of Tween® 80 as the specific pharmacologically acceptable solubilizing agent; and (d) the election of benzalkonium chloride as the specific pharmacologically acceptable preservative present in the pharmaceutical preparation, for initial examination, in the Response of 7 July 2022, is acknowledged. Claims 1-15 and 27 read on the elected species. 
Since the election was made without traverse, the restriction requirement is maintained and is herein made final.
Claims 1-15 and 27 have been examined to the extent they read on the elected species, and the following objections and rejections are made below.
Claim Objection
 	Claims 16-26, 28, 29, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 16-26, 28, 29 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Objection to the Specification
The use of the trademarks such as Tween® 80, Solutol® HS15 [0051], has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology. 
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. See MPEP 608.01 (v).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 is drawn to the pharmaceutical preparation according to claim 2, wherein the stabilizer is selected from […]; claim 2 depends on claim 1; however, neither claim 2 nor claim 1 recite a stabilizer. As such, there is insufficient antecedent basis for the limitation “the stabilizer” of claim 11, in claim 2 (or claim 1).
Appropriate clarification of the claim language is required.
In the interest of compact prosecution, the examiner interprets the language of claim 11 as the pharmaceutical preparation according to claim 2, wherein the pharmaceutical preparation further comprises a stabilizer selected from […].

 Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 7 contains the trademark/trade names: Tween® 80, Solutol® HS15. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe commercial products, such as a sorbitan ester, or polyethylene glycol hydroxystearate, and accordingly, the identification/description is indefinite. The examiner further notes that the Specification does not define the terms Tween® 80, Solutol® HS15; even though the examiner understands these terms, it is still necessary to define the trade names so that the claim would not be limited to the product of a single manufacturer. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


 	Claims 1-15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lulla et al. (US 2010/0063016, cited in PTO-892), in view of Hochrainer et al. (US 6,150,418, cited in IDS).
	Lulla (US 2010/0063016) teaches ([0029]) a pharmaceutical composition comprising as active substance an anticholinergic which is aclidinium and a beta agonist which is formoterol. Lulla teaches [0025] that the pharmaceutically active agents include the corresponding pharmaceutically acceptable salts.
 	Lulla teaches [0031] that the pharmaceutical combination may be combined with one or more pharmaceutically acceptable excipients to provide a suitable formulation. Lulla specifically teaches [0031] that the combination may be formulated as a propellant-free inhalation solution for nebulization. Thus, Lulla teaches that the propellant free inhalation solutions of the invention are suitable for delivery by nebulization inhalation, as in instant claim 27.
 	Lulla teaches [0036] that in the case of inhalations solutions or nebulizing solutions, the drugs may be combined with 
(c) wetting agents such as, for example, polysorbate 80 (alternative name Tween® 80, Applicant’s elected species), as in instant claim 7; the amount of polysorbate in the composition is in the range of 0.001 and 0.1 % w/v of the composition [0036], which overlaps with the range in instant claim 8;
(b) a solvent [0043] suitable for inhalation solutions or suspension, which is a polar solvent such as water or alcohols such as ethanol, one or more alcohols or mixtures thereof [0044]; thus, Lulla teaches that the preparation may contain a single solvent, as in instant claim 15, or a mixture of solvents, such as water and ethanol, as in instant claim 6;
(d) an antimicrobial preservative [0045], the most preferred preservative is benzalkonium chloride [0045] (Applicant’s elected species), as in instant claim 9.
 	Lulla teaches that the inhalation solutions or nebulizing solutions may further comprise suitable chelating or complexing agents [0041]; the preferred agent is EDTA or its disodium salt, as in instant claim 11.
	The inhalation solutions or nebulizing solutions comprise excipients such as wetting agents, tonicity adjusting agents, pH regulators, buffering agents, chelating agents; thus, the compositions comprise pharmaceutically acceptable additives, as in instant claims 3, 13. Lulla teaches antioxidants [[0048], as in instant claim 14, as ingredients in formulations of the invention.
 	Lulla discloses [0026] that beta-agonist formoterol may be present in the formulations of the invention in an amount ranging from 4.5-96 micrograms.
 	Lulla teaches [0027] that the anticholinergic aclidinium (may be present in the formulations of the invention in an amount ranging from 50-900 microgram. 
 	Lulla discloses three specific propellant-free inhalation solutions (Examples 40, 41, 42) each having a 2 mL total volume containing water as solvent (single solvent, as in instant claim 15) and active ingredients present in the amounts disclosed in [0026], [0027].  
Using a volume of solution of 2 mL and the amounts of formoterol and aclidinium bromide disclosed in [0026], [0027], the calculated concentration of formoterol in such a propellant-free liquid formulation of Lulla is 0.225 mg/100 ml to 4.8 mg/100 ml, which overlaps with the range in instant claim 5; and the concentration of aclidinium (as aclidinium bromide) is 2.5 mg/100 ml to 45 mg/100 ml, which overlaps with the range in instant claim 4.
	Lulla does not disclose a specific propellant-free liquid formulation containing formoterol or its fumaric acid salt and aclidinium bromide as active ingredients.
 	Lulla does not teach the amount of preservative in the formulation, as in instant claim 10.
 	Lulla does not teach the amount of complexing agent EDTA in the formulation, as in instant claim 12.
 	Lulla does not teach that the solvent in the formulation is a mixture of water and ethanol, where the amount of ethanol is 3 to 30 % v/v, as in instant claim 6.

	Hochrainer (US 6,150,418) teaches propellant-free concentrate of formoterol for use in inhalers for inhalation (column 1, lines 4-6); the preferred salt is formoterol fumarate (column 1, lines 41-42). The concentrate is a solution or suspension, particularly stable on storage (column 1, lines 65-67), containing between 10 mg/ml and 500 mg/ml formoterol (column 2, line 6) and 
(b) a pharmacologically suitable fluid (column 2, lines 13-20) which is a polar solvent such as water or alcohols, particularly ethanol (column 2, lines 19-20); most preferred solvents are water, ethanol or a mixture thereof (column 2, lines 24-28); in the case of water ethanol mixtures, the ratio by volume of ethanol to water is 5:95 to 99:1 (column 2, lines 29-31), which encompasses the ratio in instant claim 6;
(c) co-solvents suitable for increasing solubility (solubilizing agent) (column 2, lines 65-67) such as, for example, polyoxyethylene fatty acid esters (column 3, lines 5-6). The genus of polyoxyethylene fatty acid esters encompasses the instant elected species polyoxyethylene (2) sorbitan monooleate (Tween® 80). Hochrainer also teaches sorbitan esters (column 3, lines 27-28) as surfactants in the compositions of the invention; the genus of sorbitan esters encompasses the instant elected species polyoxyethylene (20) sorbitan monooleate (Tween® 80).
(d) preservatives to protect the concentrate from contamination with pathogenic germs (column 3, lines 50-54); especially suitable is, for example, benzalkonium chloride (column 3, line 53), which is Applicant’s elected species.
 	Hochrainer teaches that the formulations of the invention may also contain other additives (column 3, lines 8-9, 19-25), as in instant claims 3, 13; a pharmacologically acceptable additive is an antioxidant (column 3, lines 19-22, lines 55-58), as in instant claim 14. 
 	Hochrainer teaches stabilizers, complexing agents in the formulation (column 3, lines 20-21, 46-49); preferred complexing agent is EDTA (column 3, line 49), as in instant claim 11.
 	Hochrainer teaches diluting the active concentrate with a pharmacologically suitable solvent to obtain a pharmaceutical preparation suitable for administration (column 4, lines 21-25); the pharmaceutical preparation can be administered by inhalation using a suitable nebulizer (column 4, lines 19-20), as in instant claim 27.
Preferred diluents are water ethanol or mixtures thereof; in the case of water ethanol mixtures, the ratio by volume of ethanol to water is 5:95 to 99:1 (column 4, lines 38-40), which encompasses the ratio in instant claim 6.
The diluent may contain preservatives, complexing agents (column 4, lines 53-54); the preferred complexing agent is EDTA, the quantity of the complexing agent is preferably up to 50 mg/100 mL (column 5, lines 10-12). The range up to 50 mg/100 ml encompasses the range in instant claim 12.
	Hochrainer teaches (claims 18, 19) that the formulations of the invention contain one or more additional inhalatively active pharmaceutical substances such as, for example, anticholinergics (claim 19, line 4). 
 	Hochrainer specifically teaches a propellant-free concentrate suspension of formoterol fumarate (Example 1, Example 2) prepared by adding 0.015 mL water to 5 mg formoterol and adjusting to pH 5 with fumaric acid. For administration for inhalation, the suspension is diluted 300-fold with 4.5 mL of a 1:1 solution water/ethanol (v/v), and the diluted solution contains 0.45 mg benzalkonium chloride and 2.25 mg Na-EDTA.
The concentration of benzalkonium chloride preservative in the solution for inhalation is 
0.45 mg / 4.5 mL = 10 mg/100 mL, which is the lower point of the range in instant claim 10.
	Hochrainer does not teach a propellant-free liquid composition comprising formoterol fumarate and aclidinium bromide.

	It would have been obvious to a person of ordinary skill in the art to use the teachings of Lulla and Hochrainer to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to use formoterol fumarate as salt of formoterol in combination with aclidinium bromide as active agents in a propellant-free inhalation solution taught by Lulla, because Hochrainer teaches propellant-free liquid inhalation formulations of formoterol fumarate, optionally containing an additional anticholinergic inhalatively active substance, and Lulla exemplifies anticholinergic aclidinium bromide as pharmaceutical salt in formulations with formoterol. Thus the person of ordinary skill in the art would have chosen formoterol fumarate and aclidinium bromide as specific pharmaceutical salts in a propellant-free inhalation solution taught by Lulla, with the expectation of seeing therapeutic effect/bronchodilation.
 	With respect to claims 4, 5, the person of ordinary skill in the art would have prepared a propellant-free inhalation solution by diluting (with water or other solvent) the formoterol fumarate and aclidinium bromide, present in the amounts taught by Lulla, to the dilution volume taught by Lulla. With respect to the concentration of the active ingredients in the resulting solution, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.
 	With respect to claims 6, 15, the person of ordinary skill in the art would have prepared a propellant-free inhalation solution comprising formoterol fumarate and aclidinium bromide present in the amounts taught by Lulla by using water or water/ ethanol as solvent, because Lulla teaches water or alcohols such as ethanol, or mixtures thereof, as solvents in the composition, and Hochrainer teaches water, ethanol or mixtures thereof as solvents/diluents, and, in the case of water ethanol mixtures, the ratio by volume of ethanol to water being 5:95 to 99:1.
With respect to claim 6, since water and ethanol were known solvents for formoterol fumarate and aclidinium bromide, and since Hochrainer specifically teaches mixtures of water and ethanol as solvents in liquid pharmaceutical compositions of formoterol/salts thereof, the person of ordinary skill in the art would have varied the relative amount of water/ethanol in a liquid composition of formoterol fumarate and aclidinium bromide, with the aim of optimizing the properties/stability of the formulation.  Such an optimization of relative ratios of water/ ethanol solvents in a liquid formulation of formoterol fumarate and aclidinium bromide is part of routine experimentation, in the absence of some evidence of the criticality of the claimed ranges. 
 	With respect to claims 7, 8, the person of ordinary skill in the art would have been motivated to add polysorbate 80 (Tween® 80) to such a liquid pharmaceutical composition of formoterol fumarate and aclidinium bromide comprising water or water/ethanol as solvents, because Lulla teaches polysorbate 80 present in a concentration of 0.001 and 0.1 % w/v of the formulation. It is well within the skill of the art to determine the effective amount within a range through routine experimentation. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)
 	With respect to claims 9, 10, the person of ordinary skill in the art would have been motivated to add benzalkonium chloride as preservative to the resulting composition, because Lulla and Hochrainer teach benzalkonium chloride as preferred preservative in the formulation, and Hochrainer specifically exemplifies benzalkonium chloride preservative present in a concentration of 10 mg/100 mL of the formulation. It is well within the skill of the art to determine the effective amount within a range through routine experimentation. 
	With respect to claims 11, 12, the person of ordinary skill in the art would have been motivated to add EDTA or its sodium salt to the composition, because Lulla and Hochrainer teach EDTA as preferred complexing agent in the formulation, and Hochrainer teaches EDTA present in a concentration up to 50 mg/100 mL of the formulation. It is well within the skill of the art to determine the effective amount within a range through routine experimentation. 
 	With respect to claims 13, 14, the person of ordinary skill in the art would have been motivated to add an antioxidant to the composition, because Hochrainer teaches a pharmacologically acceptable additive which is an antioxidant present in propellant-free concentrate of formoterol for use in inhalers for inhalation.
As such, claims 1-15 and 27 are rejected as prima facie obvious.

Conclusion
Claims 1-15 and 27 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627